PER CURIAM.
Appellant asserts as error the imposition of a minimum mandatory corrective sentence for Count II in circuit court case number CR92-1936 and local court costs of $7.50 in circuit court case numbers CR92-1935, CR92-1936 and CR92-2139. The state concedes scrivener’s error. Accordingly, the minimum mandatory sentence for Count II, case number CR92-1936,- and the local court costs in each of the circuit court cases are stricken. The judgment and sentence as corrected is affirmed.
AFFIRMED as corrected.
W. SHARP, GOSHORN and PETERSON, JJ., concur.